                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0069 JCC
10                             Plaintiff,                     ORDER
11          v.

12   SCOTT THOMAS VISNICH,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to continue trial
16   and the pretrial motions deadline (Dkt. No. 32) and Defendant’s speedy trial waiver (Dkt. No.
17   32-1). Having thoroughly considered the filings, and based on the facts set forth in Defendant’s
18   motion, the Court FINDS as follows:
19          1. A failure to grant the continuance would deny defense counsel the reasonable time
20   necessary for effective preparation, taking into account the exercise of due diligence, within the
21   meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure to grant a continuance would
22   likely result in a miscarriage of justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
23          2. The ends of justice will be served by ordering a continuance in this case, as a
24   continuance is necessary to ensure adequate time for the defense to effectively prepare for trial.
25   All of these factors outweigh the best interests of the public and Defendant in a more speedy
26   trial, within the meaning of 18 U.S.C. § 3161(h)(7).


     ORDER
     CR19-0069 JCC
     PAGE - 1
 1          For those reasons, Defendant’s unopposed motion for a continuance (Dkt. No. 32) is

 2   GRANTED. The Court ORDERS that trial in this matter be continued from September 30, 2019

 3   to November 4, 2019 at 9:30 a.m. The parties shall file any pretrial motions no later than October

 4   4, 2019. It is further ORDERED that the time between the date of this order and the new trial

 5   date is excludable time under the Speedy Trial Act, 18 U.S.C. § 3161 et seq.

 6          DATED this 26th day of August 2019.




                                                         A
 7

 8
 9
                                                         John C. Coughenour
10                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0069 JCC
     PAGE - 2
